COLEMAN, J.,
dissenting. — The statute which the court undertakes to construein this case reads as follows : “That in all cases where garnishments are issued, when suits pending a judgment has been obtained, the defendant may dissolve such garnishment and have the same dismissed, upon filing in the clerk’s office of the court where suit is pending, or judgment was obtained, or with the justice of the peace where suit is pending or judgment obtained, in such court a bond with sufficient security, payable to the plaintiff for the payment of the amount of such judgment as may be rendered against the garnishee in such proceedings, and the cost thereon ; and the plaintiff may have judgment on such bond against the defendant and sureties, as judgment may be obtained against sureties upon appeal bonds.” The opinion in this case holds that the statute doe3 not mean that the defendant may dissolve the garnishment and have the same dismissed upon filing the bond, but that the garnishment remains in court as a suit, for the purpose of having the garnishee to answer, and also for the purpose of a contest, if one is desired. The act expressly declares that, upon filing the bond, the defendant may have the garnish ment dissolved and dismissed. The opinion declares that no judgment can be rendered against the garnishee for the reason that the act declares that the garnishment may be dissolved upon filing the bond. I can not understand why it is that the garnishment may be dissolved, and thereby prevent a judgment against the garnishee, but is not dissolved so far as to require the garnishee to answer and to contest his answer. If the garnishment is dissolved in the one case, the same words dissolve it as to the other. But the statute expressly provides for the rendition of a judgment against the garnishee. It seems to the writer that if the *408garnishee is to be kept in court for, the purpose of an answer or contest of his answer, he should be kept in court for the purpose of a judgment against him, and thus comply with the condition of the bond, which authorizes a judgment against the defendant and sureties. The opinion declares the defendant and sureties are liable for such judgment as might have been rendered against the garnishee. The act declares that the bond is “payable to the plaintiff for the payment of the amount of such judgment as may be rendered against the garnishee in such proceedings.” Again, look at the last clause of the statute. It declares that “ the plaintiff may have judgment on such bond against the defendant and sureties, as judgment may be obtained against sureties upon appeal bonds.” A judgment upon an appeal bond cannot be rendered until there has been a judgment in the court to which the appeal has been taken to support it. The provision seems to imply a judgment against the garnishee before the judgment on the bond. Who is to approve the bond filed by defendant, and when is it to be approved? Is the garnishment to be dissolved before the bond is approved, or is the bond to be approved by any one? Does the defendant determine the sufficiency of the bond, and is the garnishment to be dissolved upon his approval of his own bond? The answers to these ■questions are purely speculative. Instead of construing the statute, the opinion has constructed a statute. This is done, it is said, for the reason that the statute, as framed, cannot be enforced. The duty of the court in such cases is plain. A statute so incomplete or indefinite as to be unintelligible and incapable of enforcement is simply void, and should be so declared. Such an abortive attempt by the legislature to declare a statute does not confer legislative powers upon the judicial department of the government. I am opposed to encroachments by the judiciary upon the legislative department, and in construing statutes the court should be conservative and keep within well defined rules. . No one can read the statute as written, and the one constructed for the legislature, and say with certainty that they are in form or substance the same. For these reasons I do not concur in the opinion of the court.
It seems to the writer rhat the statute admits of a construction more in accordance with its language and *409the intention of the legislature than that placed upon it by the opinion of the court. The statute makes no provision by which the defendant may proceed against his debtor, the garnishee. The effect of giving the bond with security and dissolving the garnishment is to release the garnishee from the garnishment suit. The defendant’s remedy against his debtor, the garnishee, remains the same as if there had been no garnishment. The defendant debtor is not required to give the bond or to dissolve the garnishment. This is a voluntary movement on his part. If he makes the bond and dissolves the garnishment, the garnishee is discharged, and the issue is between the plaintiff and the defendant. Upon this issue it devolves upon the plaintiff to show a liability of the person garnished, as provided in the statute. The garnishee may be used by either party as a witness, or the liability may be shown, and may be rebutted by other testimony. The answer of the garnishee is not contested, in the sense of a contest as generally understood, but his liability is determined by the evidence. If we put this construction on the statute, then the court is relieved of all necessity to make any alteration in the statute, except the one of substituting the word “might” for the word “may,” as discussed in the opinion of the court, and the purpose of the statute will be accomplished. I cannot concur in a construction which makes such radical changes as that set forth in the opinion, and which in my opinion defeats its object. The diverse opinions show the obscurity of the meaning of the statute, and the difficulty of any satisfactory application.